MEMORANDUM DECISION.
Defendant appeals from a conviction for aggravated assault with a dangerous weapon (17-A M.R.S.A. § 208(1)(B) (1983)) resulting from a jury trial in Superi- or Court (Penobscot County). On appeal he challenges the sufficiency of the evidence and alleges that the presiding justice committed reversible error in instructing the jury. In reviewing defendant’s challenge to the sufficiency of the evidence we are required to view the evidence in the light most favorable to the prosecution. State v. Smith, 456 A.2d 1 (Me.1983). We may reverse the conviction only if we find that no trier of fact could have rationally found guilt beyond a reasonable doubt. State v. Crosby, 456 A.2d 369, 270 (Me.1983). The record clearly reveals that the evidence presented to the jury was legally sufficient to support the guilty verdict.
With respect to the challenge to the jury instructions, defendant made no objection at time of trial and this Court’s review of the instructions in their entirety does not reveal any obvious error that affected the defendant’s substantial rights. State v. Earley, 454 A.2d 341, 343 (Me.1983).
The entry must be:
Judgment of conviction affirmed.
All concurring.